Citation Nr: 1400573	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for service-connected bilateral hearing loss.   

2. Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.   

3. Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2013, the Board granted the Veteran's claim of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), which was effectuated by the AMC in a September 2013 rating decision, and remanded claims for entitlement to increased ratings for service-connected bilateral hearing loss, tinnitus, and PTSD, for additional development.  As of the date of this decision, the Veteran has not expressed disagreement as to the effective date for the award of a TDIU, thus, that claim is no longer before the Board for appellate consideration.  The claims for increased ratings have since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VII hearing impairment of the right ear and Level XI hearing impairment of the left ear at any time during the claim.  

2. The 10 percent rating currently in effect for the Veteran's service-connected tinnitus disability is the maximum schedular rating.

3. The evidence of record does not show that the Veteran's tinnitus disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  Throughout the rating period, the Veteran's PTSD was manifested by chronic sleep impairment, intrusive thoughts, anxiety, intermittent depressed mood with loss of motivation and energy, and nightmares; occupational and social impairment with reduced reliability and productivity is not shown during the rating period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 70 percent for a bilateral hearing loss disability have not been met at any time during the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).

2. The claim for a rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2013). 

3. The criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated at any time during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board remanded the Veteran's claims for increased ratings for bilateral hearing loss, tinnitus, and PTSD, for additional development in September 2013.  In accordance with the remand, ongoing VA treatment records dating since January 2013 were requested in November 2013, however, phone and written responses received from the Memphis VAMC stated that there are no additional records pertaining to the Veteran dating since January 2013.  The AMC reconsidered the Veteran's claims for increase, to include a review of VA treatment records dating since April 2010 in the first instance, and readjudicated the claims in the November 2013 supplemental statement of the case (SSOC).  Accordingly, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the appeal of claim for increase for tinnitus, the Board finds that the provisions of the VCAA are not applicable to the claim.  Notwithstanding, VA satisfied its duty notify and assist as to the claim.  Prior to the initial adjudication of the Veteran's claims for increase, a letter dated in March 2010 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That letter informed the Veteran of information and evidence necessary to substantiate the claims for increase, information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Also, the letter provided information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and identified VA treatment records have been obtained.  The Veteran has not informed the VA of any outstanding non-VA treatment records.

The Veteran was afforded VA audiology examinations for his bilateral hearing loss and tinnitus disabilities March 2010 and June 2012.  He was also afforded VA PTSD examinations in April 2010 and April 2012.  A review of the examination reports shows that with respect to the claimed disabilities, the examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Moreover, the VA audiology examinations included a discussion of the effect of the Veteran's hearing disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board, therefore, concludes that the aforementioned examination reports are adequate for the purpose of rendering a decision in the instant appeal with respect to the Veteran's claims for increase for bilateral hearing loss, tinnitus, and PTSD.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended that the examinations are inadequate with respect to his claimed disabilities. 

The Veteran was provided with the opportunity to request a personal hearing before a Board member on his substantive appeal VA Form 9, but he declined a hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision with respect to the Veteran's claims for increase.

Accordingly, the Board will address the merits of the claims.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      
      
      Evaluation of Bilateral Hearing Loss Disability

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a schedular evaluation in excess of 70 percent for the Veteran's bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

On the authorized VA audiological examination in March 2010, speech audiometry revealed speech recognition ability of 52 percent in the right ear and 32 percent in the left ear.  Pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 85, 70, 75, and 75 in the right ear; and 80, 80, 85 and 75 in the left ear.  Puretone threshold averages were 76 decibels in the right ear and 80 decibels in the left ear.  

Application of the results from the March 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level VIII hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level VIII in the better right ear, a 70 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85 (2013).  

In addition, as puretone thresholds at each of the four specified frequencies were 55 decibels or more in both ears, an exceptional pattern of hearing impairment was shown.  Thus, findings on this examination warrant consideration under 38 C.F.R. § 4.86, which provides that the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

Application of findings from the March 2010 audiogram to Table VIa for numeric designation of hearing impairment based on puretone threshold average in 38 C.F.R. § 4.86 yields findings of Level VI hearing impairment in the right ear and Level VII hearing impairment in the left ear.  Where hearing loss is at Level VII in the worse left ear and Level VI in the better right ear, a 30 percent evaluation is assigned under table VIa.  38 C.F.R. § 4.85.  

On the authorized VA audiological examination in June 2012, speech audiometry revealed speech recognition ability of 48 percent in the right ear and 44 percent in the left ear.  Pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 75, 65, 70, and 65 in the right ear; and 75, 75, 75, and 75 in the left ear.  Puretone threshold averages were 69 decibels in the right ear and 75 decibels in the left ear.  

Application of the results from the June 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level VIII hearing loss in the right ear and Level IX hearing loss in the left ear.  Where hearing loss is at Level IX in the worse left ear and Level VIII in the better right ear, a 50 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85 (2013).  

In addition, as puretone thresholds at each of the four specified frequencies were 55 decibels or more in both ears, an exceptional pattern of hearing impairment was shown.  Thus, findings on this examination warrant consideration under 38 C.F.R. § 4.86.  

Application of findings from the June 2012 audiogram to Table VIa for numeric designation of hearing impairment based on puretone threshold average in 38 C.F.R. § 4.86 yields findings of Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.  Where hearing loss is at Level VI in the worse left ear and Level V in the better right ear, a 20 percent evaluation is assigned under table VIa.  38 C.F.R. § 4.85.  

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra. 

As audiological findings during the rating period are reflective of disability ratings of 50 and 70 percent, the 70 percent rating remains in effect and the claim for a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss disability is denied.  The evidence does not show that a rating in excess of 70 percent is more nearly approximated or warranted at any time during the claim.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  A uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra. 

      Evaluation of Tinnitus

A 10 percent evaluation is currently assigned to the Veteran's tinnitus, effective March 18, 2002, under Diagnostic Code 6260.  This appeal stems from the Veteran's March 2010 claim for increase.   

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2013).

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The March 2010 claim for increase was received after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

      Evaluation of PTSD

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD and requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation); due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (i.e., forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

After careful review and consideration of the evidence of record and the Veteran's contentions, the Board finds that the Veteran is not entitled to a disability rating higher than 30 percent for PTSD at any time during the claim.  In that regard, the overall disability picture associated with the Veteran's PTSD since the claim for increase was received in March 2010 corresponds with the assignment of the currently assigned 30 percent disability rating.

The only evidence pertinent to the severity of the Veteran's PTSD during the claim is the psychiatric findings noted in post-service VA treatment records dated through January 2013 and VA PTSD examination reports dated in April 2010 and April 2012.

VA treatment records reflect ongoing complaints of sleep difficulty in June 2009; a negative depression screen in January 2010 when the Veteran denied feeling bothered by little interest or pleasure in doing things and feeling down, depressed, or hopeless; positive reports of depression related to his wife's poor health and subsequent passing as noted in January 2012, May 2012 and January 2013 VA primary care notes for which he was prescribed antidepressant medication for motivation and mood in 2012; and complaints of memory loss noted in a June 2012 VA audiology examination report and a January 2013 primary care note.

On VA PTSD examination in April 2010, examination of the Veteran was extremely difficult due to his "significant hearing loss."  The examiner spoke very loudly throughout the evaluation; however, the Veteran did not hear some questions and appeared to not comprehend other questions.  For example, he did not understand what was being asked on inquiry as to whether the he experiences hallucinations.  Nevertheless, the Veteran denied any treatment for his PTSD with the exception of use of medication to assist him with sleep.  He slept, on average, for three to four hours per night and he took a two to two and a half hour nap during the day.  The Veteran was ambiguous in answering questions about his current PTSD symptoms; however, he described nightmares of his military trauma that occurred once every 2 weeks.  He also experienced intrusive thoughts or flashbacks about 11 friends he lost during World War II.  

Socially, the Veteran remained married to his second wife of 63 years.  He did not have any children; however, he was very close with his dog.  His daily activities included watching sports on TV, and reading two local newspapers and his Bible daily.  He comfortably attended church on Sundays where there were about 150 people and he reported having many friends there.  Once a month he ate dinner with fellow male parishioners.  Church friends visited him at home approximately once every other day.  He attended outside activities several times a week, including assisting a friend in caring for the Veteran's yard, gardening, and going to a local service station where he socialized with three friends.  Approximately three times per year he spoke and presented photos about his military experiences in World War II at schools.  He was "mostly satisfied with life" and approximately "half of the time" he felt down.  Physical limitations such as decreased hearing and visual acuity prevented him from doing activities that he used to enjoy such as fishing.  The only hyperarousal symptom described was a hyper startle response if someone hollered and he was unaware that they were there.  He did not describe any hypervigilance, irritability, or avoidance phenomena and he got along well socially with others when out and around groups of people.  He denied thoughts of suicide or homicide.  Occupationally, the Veteran retired 20 years prior.  

During the April 2010 PTSD examination, the Veteran rambled with his speech being quite circumstantial.  He appeared oriented to person, place, and time.  Eye contact was good.  He was alert and attentive throughout the evaluation and displayed no psychomotor retardation or agitation.  He was appropriately and neatly groomed and his mood was euthymic with a full-ranging, congruent, and non-labile affect.  He did not understand what was being asked on inquiry as to whether he experienced auditory or visual hallucinations, however, he displayed no overt evidence of psychoses.  His insight was fair and his judgment was appropriate.  His recent and remote memory was grossly intact.  

Following examination of the Veteran and a review of the claims file, the examiner diagnosed PTSD, chronic, and a GAF score of 55 was assigned.  The examiner found that the Veteran did not have any social impairment from his PTSD.  The examiner was unable to determine whether the Veteran's PTSD caused occupational impairment as the Veteran was not able to work due to his health problems and age.  The Veteran's PTSD condition was likely to continue to require medication use for sleep and nightmares; however, medication was not required for mood.  His PTSD had not required continuous medications or mental health care and his PTSD symptoms were not severe enough to interfere with his social functioning.  

In January 2012, the Veteran reported that he was still very depressed.  His wife was in the hospital; however, he continued to enjoy the companionship of his dog(s).  He took antidepressant medication daily.  Diagnostic assessment was depression, unchanged.

On VA PTSD examination in April 2012, it was noted that little had changed since the April 2010 evaluation regarding the Veteran's psychosocial history.  His PTSD symptoms include a depressed mood when he had nothing to do; anxiety; chronic sleep impairment at night, but he was able to nap during the day so he is not chronically tired; an exaggerated startle response; and becoming easily tearful when talking about some of his military experiences, however, he found "taking about the good experiences to be enjoyable and therapeutic."  He still did not receive PTSD treatment, however, his primary care physician continued to prescribe medication for his chronic sleep impairment.  

Socially, the Veteran remained married to his longtime wife.  He described some tension between he and his wife but reported their marriage to be stable overall.  He reported many hobbies that he enjoyed such as gardening, talking with friends, attending church, and being outside; however, he and his wife's poor health had limited his ability to participate in activities outside the house.  Nevertheless, he continued to visit with friends and family in his hometown and many family members and friends were involved in his care.  He continued to speak to groups at schools and churches about his experiences in WWII.  Occupationally, a review of the record suggested a stable employment history.  The Veteran had never been, in his reported history, unable to obtain or sustain employment due to his PTSD.  His history of levels of symptom severity from PTSD indicated that, if he were younger and physically able, he would be able to engage in gainful employment.  He appeared unemployable due to age and physical limitations as he was 88 years old and had not worked in decades.  The examiner diagnosed PTSD and a GAF score of 60 was assigned.  The examiner opined that the Veteran's level of occupational and social impairment with regard to his PTSD was occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In May 2012, a dementia screen indicated no evidence of cognitive impairment.  The Veteran expressed some chronic depression symptoms related to dealing with age and frailty and his wife's poor health.  He was started on a trial of low dose antidepressant medication for motivation and energy.  

In January 2013, the Veteran continued grieving his wife's passing in July 2012.  He had fallen when his wife was in the hospital, which required sutures to the back of his head.  He admitted to more problems with memory, however, he remained oriented to time, place and circumstance.  Overall, he was doing well considering his age and social circumstances.  Personal home care was recommended due to memory loss.

The foregoing evidence shows that throughout the duration of the claim, the Veteran's PTSD was manifested by symptoms associated with the assignment of a 30 percent disability rating under the General Formula, to include: depression, anxiety, chronic sleep disturbances, memory loss, and intrusive thoughts related to his in-service stressors.  Although these symptoms appear to be productive of some degree of social and occupational impairment, the evidence does not indicate the degree of impairment accompanied by the work and social deficiencies contemplated by the rating criteria for a higher 50 percent disability rating.  

In that regard, although the Veteran's speech was noted to be circumlocutory during the April 2010 VA examination, which is a suggested symptom noted in the criteria for the assignment of the next-higher 50 percent disability rating, and it is arguable that he has impaired short- and long-term memory, difficulty in understanding complex commands given his lack of understanding of questions asked of him during the April 2010 examination, however, his PTSD symptomatology has not been shown at any time to result in social and occupational impairment with reduced reliability and productivity due to such symptoms.  Indeed, there is no evidence that the Veteran has difficulty in establishing and maintaining effective work and social relationships or that his judgment or insight are impaired in any way due to PTSD symptomatology.  To the extent that the Veteran may experience disturbance of motivation or mood, this appears to be related to factors other than his PTSD symptomatology.  His memory has been described as intact and he reportedly experienced flashbacks only "maybe once every two weeks".  The Veteran's insight and judgment has not been described as impaired at any time.  The Veteran consistently stated that he attended church on a regular basis and he remained friendly and social with members of his church.  His disturbances in motivation and mood have been noted during times that he has nothing to do and his limited participation in social activities has been attributed to ailments other than his PTSD symptomatology.  Although he reported some tension in his marriage, he described it as stable overall and he dutifully and faithfully cared for his wife until her passing.  

To the extent that the Veteran does experience some symptomatology contemplated by the criteria for the next-higher 50 percent evaluation, the Board finds that the overall symptomatology associated with the Veteran's PTSD during the rating period is most consistent with the criteria for a 30 percent disability rating.  
Moreover, the Board gleans from occupational histories provided by the Veteran during the April 2010 and April 2012 VA examinations that he had a stable work history prior to his retirement in 1988 and there is no indication that his retirement was initiated by his PTSD symptomatology.  

Finally, the April 2010 and April 2010 VA examinations during the rating period indicate assigned GAF scores of 55 and 60.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score ranging from 55 to 60 is defined as indicating, at worst, moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be considered by the Board.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue are grossly consistent with the assigned scores of 55 and 60, as assessed during the VA examinations.  In that regard, the evidence does demonstrate moderate social and occupational difficulty marked by circumstantial speech and few panic attacks.  As noted above, however, there is no evidence of suicidal ideation, severe obsessional rituals, shoplifting or other legal problems, serious social or occupational impairment marked by having no friends or inability to keep a job.  Under the circumstances, the Board finds that the GAF scores of 55 and 60, assigned during the April 2010 and April 2012 VA examinations, are more consistent with the other evidence in the record, and moreover, are not in and of themselves inconsistent with the assignment of a 30 percent disability rating during the rating period at issue.

Accordingly, the Board finds that the demonstrated symptomatology associated with the Veteran's PTSD throughout the duration of the claim is consistent with a 30 percent disability rating.  Based upon the foregoing evidence and analysis, the Board finds that the demonstrated symptomatology associated with the Veteran's PTSD during the entire rating period is consistent with a 30 percent disability rating.  Thus, the Veteran's claim for a disability rating in excess of 30 percent for PTSD must be denied.

Additional Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the symptomatology associated with the Veteran's bilateral hearing loss, tinnitus, and PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Notably, on the March 2010 and June 2012 audiology examinations, the Veteran described the impact of his hearing loss on his ordinary conditions of daily life as difficulty hearing in all listening environments.  The examiner stated that this Veteran would be expected to understand speech fairly well one-on-one with good eye contact with use of amplification, however, he would still have certain functional limitations such as difficulty understanding speech in background noise, from distance or without eye contact and with detecting certain high pitched indicator tones and localizing sound sources.  The Veteran described the functional impact of his tinnitus as bothersome.  

Based on these reported descriptions of the functional effects of the Veteran's hearing loss and tinnitus disabilities, the Board finds that the VA examination reports is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

As to the Veteran's PTSD, the April 2010 and April 2010 VA examiners summarized the Veteran's level of occupational and social impairment with regards to his PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral hearing loss, tinnitus, and PTSD disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers pure tone decibel hearing loss and speech discrimination hearing loss.  As for tinnitus, the 10 percent evaluation for recurrent tinnitus is an acknowledgement of the bothersomeness of that disorder and its interference to some extent with daily and occupational functioning.  Similarly, as to PTSD, the 30 percent evaluation currently assigned is an acknowledgement of the moderate effects on the Veteran's social and occupational functioning.  

The evidence in this case as to the Veteran's claimed bilateral hearing loss, tinnitus, and PTSD disabilities does not show such an exceptional disability picture with respect to any of the claimed disabilities that renders inadequate the available schedular ratings for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria for each of the disabilities reasonably describes the disability level and symptomatology attributable to the Veteran's bilateral hearing loss, tinnitus, and PTSD.  As discussed above, higher schedular disability ratings are available under DC 6100 for hearing loss and DC 9411 and the General Formula for PTSD; however, the Veteran's hearing loss and PTSD disabilities simply are not productive of the manifestations necessary to warrant higher ratings during the periods contemplated above.  As such, it cannot be said that the available schedular ratings are inadequate for purposes of rating the Veteran's disabilities.

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology for his bilateral hearing loss, tinnitus, and PTSD disabilities, the second and third questions posed by Thun become moot.  In any event, even if the available schedular evaluation for the Veteran's hearing loss, tinnitus, and PTSD disabilities were inadequate [which they manifestly are not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

Based on the foregoing, the Board finds that the requirements for extra-schedular evaluations for the Veteran's service-connected bilateral hearing loss, tinnitus, and PTSD have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether "staged" disability ratings for the Veteran's bilateral hearing loss, tinnitus, and PTSD disabilities are warranted by the evidence.  The symptomatology shown on examination reports and in treatment records discussed above, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings for the Veteran's bilateral hearing loss, tinnitus, and PTSD disabilities. 


ORDER

Entitlement to a rating in excess of 70 percent for bilateral hearing loss is denied. 

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a rating in excess of 30 percent for PTSD is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


